U.S. SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [X ] Form 10-K [ ]Form 20-F [ ] Form 11-K [ ]Form 10-Q [ ]Form N-SAR For the Period Ended: December 31, 2009 Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part I - Registrant Information Full Name of Registrant: Litewave Corp.
